

Exhibit 10.1


Certain information in this document identified by brackets has been omitted
from the exhibit because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


FIRST AMENDMENT TO
MARKETING AND PROGRAM MANAGEMENT AGREEMENT
This FIRST AMENDMENT TO MARKETING AND PROGRAM MANAGEMENT AGREEMENT (this
“Amendment”) is dated as of July 23, 2019 the (“Amendment Date”), by and between
WebBank, a Utah industrial bank (“Bank”), and LendingClub Corporation, a
Delaware corporation (“Company”), and amends the Marketing and Program
Management Agreement dated as of February 25, 2016 between Bank and Company (as
amended, supplemented, or otherwise modified through the date hereof, the
“Marketing Agreement”).
RECITALS
WHEREAS, Bank and Company entered into the Marketing Agreement, pursuant to
which Bank offers consumer loans to borrowers throughout the United States
through an online platform operated by Company; and
WHEREAS, Bank and Company desire to extend the term of the Marketing Agreement,
and make certain other modifications to the terms thereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    General. Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Marketing Agreement.
2.    Amendment to Section 10. Section 10(a) of the Marketing Agreement is
amended by deleting the reference to “January 31, 2020” and inserting in lieu
thereof a reference to “January 31, 2023.” This amendment is effective as of the
Amendment Date.
3.    Amendment to Section 12. Section 12 of the Marketing Agreement is amended
by re-designating the existing text of Section 12 as subsection (a), and
inserting a new subsection (b) as follows:
“(b) Each Party shall be free to use its general knowledge, skills and
experience outside the scope of this Agreement. Bank shall retain the sole and
exclusive ownership of all intellectual property rights in Bank materials,
ideas, inventions, concepts, know-how, techniques, methods and processes.
Company shall retain the sole and exclusive ownership of all intellectual
property rights in Company materials, ideas, inventions, concepts, know-how,
techniques, methods and processes. Nothing in this Agreement shall be construed
as a transfer of ownership rights of Bank’s intellectual property or Company’s
intellectual property, including Company’s intellectual property that is
licensed to Bank for use in the Credit Policy during the Term.”




--------------------------------------------------------------------------------




4.    Amendment to Section 21. Section 21 of the Marketing Agreement is amended
by deleting the addresses for notices set forth therein and inserting in lieu
thereof the following, to be effective as of the Amendment Date:
To Bank:    WebBank
Attn: Executive Vice President -
Strategy and Business Development
215 S. State Street, Suite 1000
Salt Lake City, UT 84111
Tel. (801) 456-8398
Email: strategicpartnerships@webbank.com


With a copy to: WebBank
Attn: President
215 S. State Street, Suite 1000
Salt Lake City, UT 84111
Tel. (801) 456-8351
Email: Kelly.Barnett@webbank.com


To Company:    LendingClub Corporation
595 Market Street, Suite 200
San Francisco, CA 94105
Attn: Scott Sanborn, Chief Executive Officer
E-mail Address: ssanborn@lendingclub.com
Telephone: (415) 632-5670


With a copy to: LendingClub Corporation
595 Market Street, Suite 200
San Francisco, CA 94105
Attn: General Counsel
E-mail Address: bpace@lendingclub.com
Telephone: (415) 767-7603


5.    Amendment to Schedule 41. Schedule 41 to the Marketing Agreement is
deleted in its entirety, and Exhibit A attached to this Amendment is inserted as
a new Schedule 41 in lieu thereof. Exhibit A shall be effective as of October 1,
2019, and applies with respect to any Loans that are originated on or after
October 1, 2019.
6.    Miscellaneous.
(a)    This Amendment shall be interpreted and construed in accordance with the
laws of the State of Utah, without giving effect to the rules, policies, or
principles thereof with respect to conflicts of laws. THE PARTIES HERETO HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING HEREUNDER.


2

--------------------------------------------------------------------------------




(b)    The parties hereto consent to the personal jurisdiction and venue of the
federal and state courts in Salt Lake City, Utah for any court action or
proceeding.
(c)    This Amendment may only be amended from time to time by a written
instrument signed by Bank and Company.
(d)    Except as specifically stated otherwise herein, this Amendment sets forth
the entire understanding of the parties relating to the subject matter hereof,
and all prior understandings, written or oral, are superseded by this Amendment.
This Amendment may not be modified, amended, waived or supplemented except as
provided herein. This Amendment shall be effective as of the Amendment Date,
except as set forth in Section 4 hereof, and shall thereafter be deemed to be a
part of the Agreement for all purposes.


[Signature Page Follows]


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this FIRST AMENDMENT
TO MARKETING AND PROGRAM MANAGEMENT AGREEMENT.
                        
 
 
 
 
WEBBANK
 
 
 
 
By:
/s/ KELLY BARNETT
 
 
Name:
Kelly Barnett
 
Title:
President
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
By:
/s/ SCOTT SANBORN
 
 
Name:
Scott Sanborn
 
Title:
CEO
 
 
 
 
By:
/s/ THOMAS W. CASEY
 
 
Name:
Tom Casey
 
Title:
CFO





4

--------------------------------------------------------------------------------




EXHIBIT A
Schedule 41 - Effective as of October 1, 2019
The following terms shall apply as if fully set forth in the Agreement:
(a) Bank shall have the right to be the proposed originating bank on all
applications for unsecured personal loans submitted through the Company platform
and/or website; provided, that such right shall not include loans: (i) [***], or
(ii) (A) to the extent the Company has requested that [***] or (B) the Company
has requested a material change to (x) [***] or (y) [***] in (x) and, in the
case of either (A) or (B), the Bank has [***].
(b) Bank shall have the right to be the proposed originating bank on all
applications for business-purpose Lines of Credit submitted through the Company
platform and/or website or third-party websites; provided, that such right shall
not include loans: (i) [***], or (ii) (A) to the extent the Company has
requested [***] or (B) the Company has requested a material change to (x) [***]
or (y) [***] in (x) and, in the case of either (A) or (B), the Bank has [***].
(c) Bank shall have the right to be the proposed originating bank on all
applications for Auto Loans submitted through the Company platform and/or
website.
(d) With respect to any other loan products that may be promoted by Company,
Company will notify Bank of its intention to offer such loan products and
document the terms on which any other originating banks are willing to originate
such loan products. Unless the proposed loan product is an Excluded Product, the
parties will negotiate in good faith for the Bank to be the originating bank for
such loan products, provided that Bank is willing to offer the same or better
terms to Company as any other originator is willing to offer. If the proposed
loan product is an Excluded Product, the parties will negotiate in good faith
regarding the possibility of Bank being the originating bank for such Excluded
Product. The terms for any new loan products shall be agreed upon and
incorporated into the Program Documents. For purposes of this section (d) of
Schedule 41, the term “Excluded Product” means: (i) [***]; (ii) a healthcare
financing product where (A) healthcare providers are directly and integrally
involved in the marketing, sales, and application processes, and (B) the loan
proceeds are provided directly to healthcare providers on behalf of the
borrowers; and (iii) [***].
(e) The following exceptions apply to Bank’s rights as set forth in sections (a)
through (d) of this Schedule 41:
(1)
If Company has requested an increase in the Program Threshold Amount in
accordance with Section 6(c) of the Agreement and Bank has rejected such
request, then any volume of Loans that exceeds the Program Threshold Amount then
in effect shall be excluded from the Bank’s rights as set forth in sections (a)
through (d) of this Schedule 41 and may be originated and issued by another bank
without violation of the Program Agreement.

(2)
[***]

(3)    If (i) Company has reasonably determined, as a result of risks arising
from a change


5

--------------------------------------------------------------------------------








in Applicable Laws (including a judicial decision or interpretation of a
Regulatory Authority) or a reasonable belief that the parties’ operation of the
Program may result in a material liability or material regulatory risk, that
Company can no longer participate in the Program as contemplated by the Program
Documents, and (ii) the Parties have been unable to agree to a modification of
the Program pursuant to Section 26 of the Agreement to address such risks or
potential liability, then the provisions in sections (a) through (d) of this
Schedule 41 shall not be applicable unless and until such risks have been
resolved to the Parties’ mutual satisfaction; provided, however, that [***].
(4)
With respect to Auto Loans within the “prime” segment as defined by the Credit
Policy, section (c) of this Schedule 41 shall not apply to loans [***].

(f) [***].
(g) The term “Designated Amount,” with respect to a Loan or Loan Advance is an
amount equal to the product of (i) [***], multiplied by (ii) [***].
The “Designated Percentage” for a Loan is: [***]
(h) The term “Per Loan Amount” means [***].
(i) If the total of all [***] for Loans originated and Loan Advances funded in a
month is less than [***], then Company shall pay to [***] and the total of all
[***] for Loans originated and Loan Advanced funded in such month.
(j) The term “Program Threshold Amount” means [***], or the amount that may be
determined from time to time pursuant to Section 6(c).
(k) The audit contemplated by Section 30(m) shall include a review of each model
used in
connection with the Program and the associated model governance, and validation
of each model on an appropriate schedule.






6